DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Status of Claims 
Claims 1-20 of U.S. Application No. 16/558077 filed on 02/23/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed02/23/2022. Claims 1-2, 4, & 13 are presently amended. Claims 1-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(a): the amendments to the claims overcome the previous 35 USC § 112(a) rejection. Therefore, the previous 35 USC § 112(a) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. Applicant argues prior art does not disclose the limitation “an object trajectory module configured to determine a plurality of predicted paths of the first object including a probabilistic distribution of the plurality of predicted paths of the first object based on the identification of the first object and a pose detection based on a position of one or more legs associated with the first object;”. Applicant further argues “Ghafarianzadeh is merely concerned with blocking objects and does not address paths of the first object and the autonomous vehicle. Halder does not cure the defects. Further, neither references utilizes the detection of the first object as the claims.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As previously recited in the Office Action, Ghafarianzadeh is able to perceive an environment and differentiate between which objects are mobile and which objects are not mobile. Further Ghafarianzadeh discloses a path planning module that is able to make decisions about which path to take based on the object detected (see at least Ghafarianzadeh, para. [0031]). Further Ghafarianzadeh discloses a perception engine that is able to detect multiple object trajectories based on probabilistic determinations or multi-modal distributions of predicted positions, trajectories and/or velocities with an object (see at least Ghafarianzadeh, para. [0070]). Ghafarianzadeh shows it is able to depict a plurality of trajectories and positions for an object, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 & 13 disclose the limitation “the variability rating based at least in part on a variance of historical activities between one of the plurality of predicted paths and an actual path associated to the type of first object from a plurality of autonomous vehicles”. The closest portion of the specification that supports this limitation: (see at least Applicant Specification, para. [0028]: Predictability of other vehicles and individuals may also be based on a calculation of a reliability/variance score of the object to act in a predictable fashion. The reliability/variance score can include a determination for aspects including answers to questions such as how likely is a motorcycle, for example, to deviate from a route, how erratic is the car progressing first before ultimately making a change in direction, or what is an uncertainty score of an individual to move in an a fashion that is different from the most likely path. Behavioral indicators may be used. Past driving behavior may be used. A database or a cloud based storage system of objects and behavior of previously recorded maneuvers may be utilized. As an example, the AV may calculate that an oncoming car will proceed in a linear path with a 90% probability and a 5% probability that it will turn right at the nearest stop sign based on a past behavior of similar vehicles. Further, it may be based on the speed at which the oncoming car is proceeding and the ability for the car to slow in a reasonable fashion to make a turn to the right. The AV may also further model a confidence interval associated with this prediction.). The specification does not show a plurality of autonomous vehicles that show historical activity of the object and sent to the ego vehicle which indicates to the ego vehicle which path the object detected will take based on that variance and historical activity. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 13 are rejected as being indefinite for failing to particularly point out and distinctly claim the claim limitation “the variability rating based at least in part on a variance of historical activities between one of the plurality of predicted paths and an actual path associated to the type of first object from a plurality of autonomous vehicles”. The claim limitation is unclear to whether the limitation is requiring that the variance is from a plurality of autonomous vehicles, one of the plurality of predicted path is from a plurality of autonomous vehicles, the actual path of the object is from a plurality of autonomous vehicles, or that the first object is from among a plurality of autonomous vehicles. For compact prosecution and in light of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 13-15 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0250626A1 (“Ghafarianzadeh”), in view of US 2016/0355181A1 (“Morales”), in view of US 2019/0310654A1 (“Halder”).
As per claim 1 Ghafarianzadeh discloses
A system including an autonomous vehicle comprising: 
one or more sensor acquisition devices of the autonomous vehicle configured to acquire a data an environment (see at least Ghafarianzadeh, para. [0024]: For example , global map data and a GPS location received from a sensor of the autonomous vehicle 102 might indicate that a junction 104 lies 100 meters in front of the autonomous vehicle 102 ; sensor data may indicate that the traffic light 106 is green and , in coordination with global map data, LIDAR data , and / or camera data ( though any other sensor modality is contemplated ) , the perception engine may corroborate that the autonomous vehicle 102 is in a lane that is authorized to enter the junction 104 based on the green light ; the autonomous vehicle 102 may receive sensor data from which the autonomous vehicle determines that vehicle 108 and vehicles 110 and 112 are stationary vehicles.); 
one or more processors configured to execute the actions of (see at least Ghafarianzadeh, para. [0074-0076]: The one or more processors 102 predict a trajectory of the object based on behavior characteristics of the object determined from a model corresponding to the object classification. Thus, the one or more processors 102 may predict the trajectory of the pet as a trajectory in random direction or a trajectory toward a person nearby.):
an identification module configured to identify from the data one or more objects including a first object and the plurality of predicted paths of the first object (see at least Ghafarianzadeh, para. [0014]: The perception engine may include one or more ML models and/or other computer-executable instructions for detecting, identifying, classifying, and/or tracking objects from sensor data collected from the environment of the autonomous vehicle. In some examples, the perception engine may include the ML model configured to determine a probability that the stationary vehicle is a blocking vehicle (referenced hereinafter as the “BV model,” although general discussion of ML models equally applies to the BV model). The planner may include one or more ML models, algorithms, etc. for route-planning, trajectory-planning, evaluating decisions, etc. & para. [0070]: In some examples, perception engine 426 may be configured to predict more than an object trajectory of one or more objects. For example, the perception engine 426 may be configured to predict multiple object trajectories based on, for example, probabilistic determinations or multi-modal distributions of predicted positions, trajectories, and/or velocities associated with an object.); 
wherein the first object is of a moveable type (see at least Ghafarianzadeh, para. [0014]: The perception engine may include one or more ML models and/or other computer-executable instructions for detecting, identifying, classifying, and/or tracking objects from sensor data collected from the environment of the autonomous vehicle. & para. [0097]: At operation 712, the example process 700 may include controlling the vehicle based, at least in part, on the probability, according to any of the techniques discussed herein. For example, this may include controlling the vehicle to pass a blocking vehicle (712(A)) or controlling the vehicle to wait for a non-blocking vehicle (712(B)).); 
an object trajectory module configured to determine a plurality of predicted paths of the first object including a probabilistic distribution of the plurality of predicted paths of the first object based on the identification of the first object and a pose detection based on a position associated with first object (see at least Ghafarianzadeh, para. [0070]: The perception engine 426 may include instructions stored on memory 406 that, when executed by the processor(s) 404, configure the processor(s) 404 to receive sensor data from the sensor (s) 412 as input, and output data representative of, for example, one or more of the pose (e.g. position and orientation) of an object in the environment surrounding the example vehicle system 402, an object track associated with the object (e.g., a historic position, velocity, acceleration, and/or heading of the object over a period of time (e.g. 5 seconds)), and/or an object classification associated with the object (e.g. a pedestrian, a vehicle, a bicyclist, etc.). In some examples, perception engine 426 may be configured to predict more than an object trajectory of one or more objects. For example, the perception engine 426 may be configured to predict multiple object trajectories based on, for example, probabilistic determinations or multi-modal distributions of predicted positions, trajectories, and/or velocities associated with an object. para. [0077]: In some examples, the planner 430 may substantially continuously (e.g., every 1 or 2 milliseconds, though any receding horizon time is contemplated) generate a plurality of potential trajectories with which to control the example vehicle system 402 and select one of the trajectories with which to control the vehicle. The selection may be based at least in part on a current route, the probability that the stationary vehicle is a blocking vehicle, current vehicle trajectory, and/or detected object trajectory data. Upon selecting a trajectory, the planner 430 may transmit the trajectory to the drive system 416 to control the example vehicle system 402 according to the selected trajectory.);
a path planning module of the autonomous vehicle configured to create a plurality of paths to avoid the first object and the plurality of predicted paths of the first object (see at least Ghafarianzadeh, Fig. 7, para. [0031]: By limiting how far the autonomous vehicle 204 detects stationary vehicles, the autonomous vehicle 204 conserves processing and storage resources. Additionally, by detecting more than just whether a stationary vehicle exists in a same lane as the autonomous vehicle 204, the planner of the autonomous vehicle 204 is able to make more sophisticated decisions about which trajectory to generate and/or choose to control the autonomous vehicle 204. para. [0038-0040]: the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220. The planner may use the probability indicating whether the stationary vehicle 208 is a blocking vehicle to generate a trajectory with which to control the autonomous vehicle 204. For example, FIG. 2 illustrates two example trajectories that the planner might determine in alternate scenarios. & para. [0068]: The sensor(s) 412 may include, for example, one or more lidar sensors, one or more cameras (e.g. RGB-cameras, intensity (grey scale) cameras, infrared cameras, depth cameras, stereo cameras), one or more magnetometers, one or more radar sensors, one or more sonar sensors, one or more microphones for sensing sounds, one or more IMU sensors (e.g., including accelerometers and gyroscopes), one or more GPS sensors, one or more Geiger counter sensors, one or more wheel encoders, one or more drive system sensors, a speed sensor, and/or other sensors related to the operation of the example vehicle system 402. para. [0070]: The perception engine 426 may include instructions stored on memory 406 that, when executed by the processor(s) 404, configure the processor(s) 404 to receive sensor data from the sensor (s) 412 as input, and output data representative of, for example, one or more of the pose (e.g. position and orientation) of an object in the environment surrounding the example vehicle system 402, an object track associated with the object (e.g., a historic position, velocity, acceleration, and/or heading of the object over a period of time (e.g. 5 seconds)), and/or an object classification associated with the object (e.g. a pedestrian, a vehicle, a bicyclist, etc.). In some examples, perception engine 426 may be configured to predict more than an object trajectory of one or more objects. For example, the perception engine 426 may be configured to predict multiple object trajectories based on, for example, probabilistic determinations or multi-modal distributions of predicted positions, trajectories, and/or velocities associated with an object. & para. [0097]: At operation 712, the example process 700 may include controlling the vehicle based, at least in part, on the probability, according to any of the techniques discussed herein. For example, this may include controlling the vehicle to pass a blocking vehicle (712(A)) or controlling the vehicle to wait for a non-blocking vehicle (712(B)).);
wherein the first object is moveable (see at least Ghafarianzadeh, para. [0014]: The perception engine may include one or more ML models and/or other computer-executable instructions for detecting, identifying, classifying, and/or tracking objects from sensor data collected from the environment of the autonomous vehicle. &  para. [0097]: At operation 712, the example process 700 may include controlling the vehicle based, at least in part, on the probability, according to any of the techniques discussed herein. For example, this may include controlling the vehicle to pass a blocking vehicle (712(A)) or controlling the vehicle to wait for a non-blocking vehicle (712(B)).);
Ghafarianzadeh does not explicitly disclose

wherein a selected path of the plurality of paths to avoid the first object is based on a machine learning module updated in a cloud system, the machine learning module configured to learn from a variability rating associated with the first object, the variability rating based at least in part on a variance of historical activities between one of the plurality of predicted paths and an actual path associated to the type of first object from a plurality of autonomous vehicles.
Morales teaches
an object trajectory module configured to determine a plurality of predicted paths of the first object including a probabilistic distribution of the plurality of predicted paths of the first object based on the identification of the first object and a pose detection based on a position of one or more legs associated with first object (see at least Morales, para. [0092-0095]: As described above, the animal position can be estimated from the position of the image included in the image, and the direction of the animal can be identified from the positional relation between the legs and the neck in the edge image S. After the image of an animal is detected in the image of the on-vehicle camera 70, the type is determined, and the position information is detected as described above, the information is referenced by the assistance control ECU. Then, as shown in the flowchart in FIG. 3, the following three types of processing are performed: (1) prediction of the animal’s future presence area, (2) prediction of vehicle's future presence area, and (3) determination of possibility of collision between the vehicle and the animal. In general, for the future behavior of an animal, each of the various behavior patterns may be generated with the generation probability of each pattern corresponding to the behavior characteristics of the animal type. This means that the animal will be present at various positions or in various ranges in the planar area around the vehicle based on the generation probability of each of these various behavior patterns. For example, because an animal is considered to move into a certain direction and at a certain speed with a certain probability, the probability with which the animal will be present at a certain position at a certain time can be calculated using the probability, direction, and speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales to incorporate the teaching of an object trajectory module configured to determine a plurality of predicted paths of the first object including a probabilistic distribution of the plurality of predicted paths of the first object based on the identification of the first object and a pose detection based on a position of one or more legs associated with first object of Morales in order to detect the possibility of collision (see at least Morales, para. [0003]).
Halder teaches
wherein a selected path of the plurality of paths to avoid the first object is based on a machine learning module updated in a cloud system (see at least Halder, para. [0081]: For example, autonomous vehicle management system 122 may include a Remote Interface module (RIM) or subsystem that enables the map information to be sent to one or more cloud-based applications. For example, snippets of information from internal map at periodic time intervals (e.g., every 500ms) that captures the environment of autonomous vehicle 120 may be provided to a cloud application using Remote Interface Module (RIM) for analysis. The internal map information can be stored, aggregated, and/or analyzed in a cloud - computing based application for answering a specific query about the environment where the autonomous vehicle has traveled and captured the information. & para. [0095]: Planning subsystem 206 may use various Al-based machine-learning algorithms to generate and update the plan of action in order to achieve the goal of performing a function or operation (e.g., autonomous driving or navigation, digging of an area) to be performed by autonomous vehicle 120 in a safe manner. For example, in certain embodiments, planning subsystem 206 may use a model trained using reinforcement learning (RL) for generating and updating the plan of action. Autonomous vehicle management system 122 may use an RL model to select actions to be performed for controlling an autonomous operation of autonomous vehicle 120. The RL model may be periodically updated to increase its coverage and accuracy.),
the machine learning module configured to learn a variability rating associated with the first object (see at least Halder, Fig. 6 & para. [0010]: Based upon this sensor data, the autonomous vehicle management system is configured to generate and keep updated an internal map for the autonomous vehicle, where the internal map includes information representative of the autonomous vehicle's state of the autonomous vehicle's environment (e.g., objects detected in the vehicle's environment). & para. [0046]: For example, if the autonomous vehicle is to make a right turn, the autonomous vehicle management system may run various what-if scenarios to determine an action or a sequence of actions to be performed to achieve this turn in the safest manner. Each what-if scenario may simulate a different behavioral pattern (e.g., simulating different speeds of surrounding vehicles, simulating different paths taken by the surrounding vehicles, occurrences of pedestrians around the autonomous vehicle, and the like). Based upon these what-if simulations, the autonomous vehicle management system can then decide the safest action or sequence of actions to be taken by the autonomous vehicle to make the turn in a safe manner. para. [0159]: In 608, autonomous vehicle management system 122 compares the distribution of the inferring data points (e.g., real time sensor data) received in 606 with the distribution of the training sensor data obtained in 602 and used to train the model in 604. In 610, based upon the comparison performed in 608, autonomous vehicle management system 122 generates a score indicative of how similar (or different) the inferring data points (e.g., the real time sensor inputs) received in 606 are to the training data obtained in 602 and used to train the model in 604. The score is also referred to as the confidence score. In certain embodiments, a high score indicates that a data point received in 606 is similar to data in the training data used to train the AI model, while a low score indicates that the data point received in 606 is different from the data in the training data used to train the AI model.), 
the variability rating based at least in part on a variance of historical activities between one of the plurality of predicted paths and an actual path associated to the type of first object from a plurality of autonomous vehicles  (see at least Halder, Fig. 6 & para. [0016]: The multiple internal maps can be generated based on different combinations of parameters or different parameter values. A parameter can, in certain embodiments, correspond to an attribute of an object, such as the object's speed, direction, or distance. & para. [0046]: For example, if the autonomous vehicle is to make a right turn, the autonomous vehicle management system may run various what-if scenarios to determine an action or a sequence of actions to be performed to achieve this turn in the safest manner. Each what-if scenario may simulate a different behavioral pattern (e.g., simulating different speeds of surrounding vehicles, simulating different paths taken by the surrounding vehicles, occurrences of pedestrians around the autonomous vehicle, and the like). Based upon these what-if simulations, the autonomous vehicle management system can then decide the safest action or sequence of actions to be taken by the autonomous vehicle to make the turn in a safe manner. para. [0051]: In some embodiments, a probabilistic outcome is determined for the autonomous vehicle and for a plurality of recognized objects by the autonomous vehicle. In these instances, a probabilistic state for how a plurality of objects will move and end up in a different time period can be determined. & para. [0129]: In such a situation, controls subsystem 208 determines what sort of action is to be taken by one or more systems of vehicle systems 112. Controlled area network (CAN) is a standard protocol that is used to communicate with other vehicles or equipment. para. [0134]: In certain embodiments, the information regarding the planned future actions and the reasons for the actions may also be displayed such that the information is consumable (e.g., viewable) by an entity in the autonomous vehicle's environment. For example, the information may be displayed by autonomous vehicle 120 such that it can be viewed by drivers or passengers in other vehicles in the ego vehicle's environment and/or by people in the ego vehicle's environment. This increases the overall safety and trust of the traffic system environment that includes the ego vehicle and other entities (e.g., other vehicles, people, etc.) in the ego vehicle's environment. para. [0159]: The score is also referred to as the confidence score. In certain embodiments, a high score indicates that a data point received in 606 is similar to data in the training data used to train the AI model, while a low score indicates that the data point received in 606 is different from the data in the training data used to train the AI model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of wherein a selected path of the plurality of paths to avoid the first object is based on a machine learning module updated in a cloud system, the machine learning module configured to learn from a variability rating associated with the first object, the variability rating based at least in 

As per claim 2 Ghafarianzadeh does not explicitly disclose
wherein the first object is determined to have one or more legs; and 
wherein the autonomous vehicle configured to execute a selected path responsive to a detection of the position of the one or more legs. 
Morales teaches
wherein the first object is determined to have one or more legs (see at least Morales, para. [0083-0087]: For the type of an animal that does not react to a warning by sound or light but may enter the traveling road of the vehicle, avoiding the animal by braking or steering is an efficient assistance mode.  More specifically, as schematically shown in FIG. 4B, the edge images a and b representing two legs are detected in the edge image when the object is a pedestrian (bipedal walking object) (figure in the middle), and the edge image ‘a’ representing the outline is detected when the object is a vehicle (figure on the right). On the other hand, the edge images a, b, c, d, and e of the four legs and the neck are detected when the object is a tetrapod (figure on the left).); and 
wherein the autonomous vehicle configured to execute a selected path responsive to a detection of the position of the one or more legs (see at least Morales, para. [0083-0087]: For the type of an animal that does not react to a warning by sound or light but may enter the traveling road of the vehicle, avoiding the animal by braking or steering is an efficient assistance mode.  More specifically, as schematically shown in FIG. 4B, the edge images a and b representing two legs are detected in the edge image when the object is a pedestrian (bipedal walking object) (figure in the middle), and the edge image ‘a’ representing the outline is detected when the object is a vehicle (figure on the right). On the other hand, the edge images a, b, c, d, and e of the four legs and the neck are detected when the object is a tetrapod (figure on the left). Therefore, it can be determined whether the image d of the moving object is a tetrapod animal by determining whether there are edge images a, b, c, d, and e of the four legs and the neck in the edge image S of the difference image.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of wherein the first object is determined to have one or more legs, and wherein the autonomous vehicle configured to execute selected path responsive to a detection of the position of the one or more legs of Morales in order to detect the possibility of collision (see at least Morales, para. [0003]).

As per claim 3 Ghafarianzadeh discloses
wherein the identification module determines whether the first object of the one or more objects is above a speed limit and is human driven or autonomous; and wherein the identification module determines whether the first object is associated with an unpredictable behavior based on an artificial intelligence labeled training data set (see at least Ghafarianzadeh, para. [0019-0020]: For example, the perception engine may detect an object in the environment and classify the object (e.g., passenger vehicle, semi-truck, pickup truck, human, child, dog, ball). The perception engine may also determine a track of the object (e.g., historical, current, and/or predicted heading, position, velocity, and/or acceleration of the object). The perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle, and determine that the sensor data indicates that a velocity of the detected vehicle does not exceed a predetermined threshold velocity (e.g., a sensed velocity of the vehicle is not greater than or equal to 0.1 meters per second or 0.05 meters per second). As used herein a vehicle may be, for example and without limitation, a means of physical transportation such as a passenger vehicle, a delivery truck, a bicycle, a drone for transporting objects, etc. & para. [0030-0034]:  For example, the table below illustrates an example of feature values 210 determined by the perception engine that correspond to features upon which the BV ML may rely on to determine the probability that the stationary vehicle 208 is a blocking vehicle. In the example given, some feature values 210 were either not determined by the perception engine or were not applicable or available from the sensor data (i.e., “Blocked by Another Object,” “Other Object Behavior”). Some of these features, and others, are discussed in regards to FIGS. 3A-3F. ).

As per claim 5 Ghafarianzadeh discloses
wherein the first object is a separate autonomous vehicle; wherein the autonomous vehicle is configured to be guided by the autonomous vehicle; and wherein the autonomous vehicle is configured for vehicle to vehicle communication including communication of at least one path between the autonomous vehicle and the separate autonomous vehicle over a wireless connection (see at least Ghafarianzadeh, para. [0066-0073]: In various implementations, the network interface 410 may support communication via wireless general data networks, such as a Wi-Fi network, and/or telecommunications networks, such as, for example, cellular communication networks, satellite networks, and the like.; the sensor data discussed herein may be received at a first vehicle and transmitted to a second vehicle. In some examples, sensor data received from a different vehicle may be incorporated into the feature values determined by the perception engine. For example, the sensor data received from the first vehicle may be used to fill in a feature value that was unavailable to the second vehicle and/or to weight feature values determined by the second vehicle from sensor data received at the second vehicle.; perception engine 426 may be configured to predict more than an object trajectory of one or more objects. For example, the perception engine 426 may be configured to predict multiple object trajectories based on, for example, probabilistic determinations or multi-modal distributions of predicted positions, trajectories, and/or velocities associated with an object.).

As per claim 6 Ghafarianzadeh discloses
wherein a classification of the one or more objects of the environment are determined by a server prior to the autonomous vehicle entering the environment (see at least Ghafarianzadeh, Fig. 2 & para. [0032]: In some examples, the autonomous vehicle 204 may attempt to determine feature values 210 for at least a subset of possible features for which the BV ML model is configured. For example, the table below illustrates an example of feature values 210 determined by the perception engine that correspond to features upon which the BV ML may rely on to determine the probability that the stationary vehicle 208 is a blocking vehicle. In the example given, some feature values 210 were either not determined by the perception engine or were not applicable or available from the sensor data & para. [0040-0041]: the perception engine may have output an indication that the stationary vehicle 208 is a blocking vehicle. Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 222 that causes the autonomous vehicle 204 to merge into another lane. In some examples, the perception engine may additionally provide a classification of blocking vehicle to the planner (e.g., police car, meter reader vehicle, delivery vehicle). In some examples, the classification may be a semantic label. This semantic label may be included as one of the feature values. In example scenario 220, the perception engine may have output an indication that the stationary vehicle 208 is not a blocking vehicle (i.e., the stationary vehicle 208 is a non-blocking stationary vehicle). Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane. & para. [0066-0073]).

As per claim 13 Ghafarianzadeh discloses
A computer implemented method comprising:
acquiring, by one or more sensor acquisition devices of an autonomous vehicle, a data of an environment (see at least Ghafarianzadeh, para. [0024]: For example , global map data and a GPS location received from a sensor of the autonomous vehicle 102 might indicate that a junction 104 lies 100 meters in front of the autonomous vehicle 102 ; sensor data may indicate that the traffic light 106 is green and , in coordination with global map data, LIDAR data , and / or camera data ( though any other sensor modality is contemplated ) , the perception engine may corroborate that the autonomous vehicle 102 is in a lane that is authorized to enter the junction 104 based on the green light ; the autonomous vehicle 102 may receive sensor data from which the autonomous vehicle determines that vehicle 108 and vehicles 110 and 112 are stationary vehicles.); 
(see at least Ghafarianzadeh, para. [0014]: The perception engine may include one or more ML models and/or other computer-executable instructions for detecting, identifying, classifying, and/or tracking objects from sensor data collected from the environment of the autonomous vehicle. In some examples, the perception engine may include the ML model configured to determine a probability that the stationary vehicle is a blocking vehicle (referenced hereinafter as the “BV model,” although general discussion of ML models equally applies to the BV model). The planner may include one or more ML models, algorithms, etc. for route-planning, trajectory-planning, evaluating decisions, etc. & para. [0070]: In some examples, perception engine 426 may be configured to predict more than an object trajectory of one or more objects. For example, the perception engine 426 may be configured to predict multiple object trajectories based on, for example, probabilistic determinations or multi-modal distributions of predicted positions, trajectories, and/or velocities associated with an object.); 
wherein the first object is of a moveable type (see at least Ghafarianzadeh, para. [0014]: The perception engine may include one or more ML models and/or other computer-executable instructions for detecting, identifying, classifying, and/or tracking objects from sensor data collected from the environment of the autonomous vehicle. & para. [0097]: At operation 712, the example process 700 may include controlling the vehicle based, at least in part, on the probability, according to any of the techniques discussed herein. For example, this may include controlling the vehicle to pass a blocking vehicle (712(A)) or controlling the vehicle to wait for a non-blocking vehicle (712(B)).);
(see at least Ghafarianzadeh, para. [0070]: The perception engine 426 may include instructions stored on memory 406 that, when executed by the processor(s) 404, configure the processor(s) 404 to receive sensor data from the sensor (s) 412 as input, and output data representative of, for example, one or more of the pose (e.g. position and orientation) of an object in the environment surrounding the example vehicle system 402, an object track associated with the object (e.g., a historic position, velocity, acceleration, and/or heading of the object over a period of time (e.g. 5 seconds)), and/or an object classification associated with the object (e.g. a pedestrian, a vehicle, a bicyclist, etc.). In some examples, perception engine 426 may be configured to predict more than an object trajectory of one or more objects. For example, the perception engine 426 may be configured to predict multiple object trajectories based on, for example, probabilistic determinations or multi-modal distributions of predicted positions, trajectories, and/or velocities associated with an object. para. [0077]: In some examples, the planner 430 may substantially continuously (e.g., every 1 or 2 milliseconds, though any receding horizon time is contemplated) generate a plurality of potential trajectories with which to control the example vehicle system 402 and select one of the trajectories with which to control the vehicle. The selection may be based at least in part on a current route, the probability that the stationary vehicle is a blocking vehicle, current vehicle trajectory, and/or detected object trajectory data. Upon selecting a trajectory, the planner 430 may transmit the trajectory to the drive system 416 to control the example vehicle system 402 according to the selected trajectory.);
(see at least Ghafarianzadeh, Fig. 7, para. [0031]: By limiting how far the autonomous vehicle 204 detects stationary vehicles, the autonomous vehicle 204 conserves processing and storage resources. Additionally, by detecting more than just whether a stationary vehicle exists in a same lane as the autonomous vehicle 204, the planner of the autonomous vehicle 204 is able to make more sophisticated decisions about which trajectory to generate and/or choose to control the autonomous vehicle 204. para. [0038-0040]: the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220. The planner may use the probability indicating whether the stationary vehicle 208 is a blocking vehicle to generate a trajectory with which to control the autonomous vehicle 204. For example, FIG. 2 illustrates two example trajectories that the planner might determine in alternate scenarios. & para. [0068]: The sensor(s) 412 may include, for example, one or more lidar sensors, one or more cameras (e.g. RGB-cameras, intensity (grey scale) cameras, infrared cameras, depth cameras, stereo cameras), one or more magnetometers, one or more radar sensors, one or more sonar sensors, one or more microphones for sensing sounds, one or more IMU sensors (e.g., including accelerometers and gyroscopes), one or more GPS sensors, one or more Geiger counter sensors, one or more wheel encoders, one or more drive system sensors, a speed sensor, and/or other sensors related to the operation of the example vehicle system 402. para. [0070]: The perception engine 426 may include instructions stored on memory 406 that, when executed by the processor(s) 404, configure the processor(s) 404 to receive sensor data from the sensor (s) 412 as input, and output data representative of, for example, one or more of the pose (e.g. position and orientation) of an object in the environment surrounding the example vehicle system 402, an object track associated with the object (e.g., a historic position, velocity, acceleration, and/or heading of the object over a period of time (e.g. 5 seconds)), and/or an object classification associated with the object (e.g. a pedestrian, a vehicle, a bicyclist, etc.). In some examples, perception engine 426 may be configured to predict more than an object trajectory of one or more objects. For example, the perception engine 426 may be configured to predict multiple object trajectories based on, for example, probabilistic determinations or multi-modal distributions of predicted positions, trajectories, and/or velocities associated with an object. & para. [0097]: At operation 712, the example process 700 may include controlling the vehicle based, at least in part, on the probability, according to any of the techniques discussed herein. For example, this may include controlling the vehicle to pass a blocking vehicle (712(A)) or controlling the vehicle to wait for a non-blocking vehicle (712(B)).).
Ghafarianzadeh does not explicitly disclose
determining, by an object trajectory module, a plurality of predicted paths of the first object including a probabilistic distribution of the plurality of predicted paths of the first object based on the identification of the first object and a pose detection based on a position of one or more legs associated with first object;
wherein the plurality of paths of the first object is based a machine learning module updated in a cloud system, the machine learning module configured to learn from a variability rating associated with the first object, the variability rating based at least in part on a variance of historical activities between a predicted path and an actual path associated to the type of first object from a plurality of vehicles.
Morales teaches
(see at least Morales, para. [0092-0095]: As described above, the animal position can be estimated from the position of the image included in the image, and the direction of the animal can be identified from the positional relation between the legs and the neck in the edge image S. After the image of an animal is detected in the image of the on-vehicle camera 70, the type is determined, and the position information is detected as described above, the information is referenced by the assistance control ECU. Then, as shown in the flowchart in FIG. 3, the following three types of processing are performed: (1) prediction of the animal’s future presence area, (2) prediction of vehicle's future presence area, and (3) determination of possibility of collision between the vehicle and the animal. In general, for the future behavior of an animal, each of the various behavior patterns may be generated with the generation probability of each pattern corresponding to the behavior characteristics of the animal type. This means that the animal will be present at various positions or in various ranges in the planar area around the vehicle based on the generation probability of each of these various behavior patterns. For example, because an animal is considered to move into a certain direction and at a certain speed with a certain probability, the probability with which the animal will be present at a certain position at a certain time can be calculated using the probability, direction, and speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morales to incorporate the teaching of determining, by an object trajectory module, a plurality of predicted paths of the first object 
Halder teaches
wherein a selected path of the plurality of paths to avoid the first object is based on a machine learning module updated in a cloud system (see at least Halder, para. [0081]: For example, autonomous vehicle management system 122 may include a Remote Interface module (RIM) or subsystem that enables the map information to be sent to one or more cloud-based applications. For example, snippets of information from internal map at periodic time intervals (e.g., every 500ms) that captures the environment of autonomous vehicle 120 may be provided to a cloud application using Remote Interface Module (RIM) for analysis. The internal map information can be stored, aggregated, and/or analyzed in a cloud - computing based application for answering a specific query about the environment where the autonomous vehicle has traveled and captured the information. & para. [0095]: Planning subsystem 206 may use various Al-based machine-learning algorithms to generate and update the plan of action in order to achieve the goal of performing a function or operation (e.g., autonomous driving or navigation, digging of an area) to be performed by autonomous vehicle 120 in a safe manner. For example, in certain embodiments, planning subsystem 206 may use a model trained using reinforcement learning (RL) for generating and updating the plan of action. Autonomous vehicle management system 122 may use an RL model to select actions to be performed for controlling an autonomous operation of autonomous vehicle 120. The RL model may be periodically updated to increase its coverage and accuracy.),
(see at least Halder, Fig. 6 & para. [0010]: Based upon this sensor data, the autonomous vehicle management system is configured to generate and keep updated an internal map for the autonomous vehicle, where the internal map includes information representative of the autonomous vehicle's state of the autonomous vehicle's environment (e.g., objects detected in the vehicle's environment). & para. [0046]: For example, if the autonomous vehicle is to make a right turn, the autonomous vehicle management system may run various what-if scenarios to determine an action or a sequence of actions to be performed to achieve this turn in the safest manner. Each what-if scenario may simulate a different behavioral pattern (e.g., simulating different speeds of surrounding vehicles, simulating different paths taken by the surrounding vehicles, occurrences of pedestrians around the autonomous vehicle, and the like). Based upon these what-if simulations, the autonomous vehicle management system can then decide the safest action or sequence of actions to be taken by the autonomous vehicle to make the turn in a safe manner. para. [0159]: In 608, autonomous vehicle management system 122 compares the distribution of the inferring data points (e.g., real time sensor data) received in 606 with the distribution of the training sensor data obtained in 602 and used to train the model in 604. In 610, based upon the comparison performed in 608, autonomous vehicle management system 122 generates a score indicative of how similar (or different) the inferring data points (e.g., the real time sensor inputs) received in 606 are to the training data obtained in 602 and used to train the model in 604. The score is also referred to as the confidence score. In certain embodiments, a high score indicates that a data point received in 606 is similar to data in the training data used to train the AI model, while a low score indicates that the data point received in 606 is different from the data in the training data used to train the AI model.) 
(see at least Halder, Fig. 6 & para. [0016]: The multiple internal maps can be generated based on different combinations of parameters or different parameter values. A parameter can, in certain embodiments, correspond to an attribute of an object, such as the object's speed, direction, or distance. para. [0046]: For example, if the autonomous vehicle is to make a right turn, the autonomous vehicle management system may run various what-if scenarios to determine an action or a sequence of actions to be performed to achieve this turn in the safest manner. Each what-if scenario may simulate a different behavioral pattern (e.g., simulating different speeds of surrounding vehicles, simulating different paths taken by the surrounding vehicles, occurrences of pedestrians around the autonomous vehicle, and the like). Based upon these what-if simulations, the autonomous vehicle management system can then decide the safest action or sequence of actions to be taken by the autonomous vehicle to make the turn in a safe manner. para. [0159]: The score is also referred to as the confidence score. In certain embodiments, a high score indicates that a data point received in 606 is similar to data in the training data used to train the AI model, while a low score indicates that the data point received in 606 is different from the data in the training data used to train the AI model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of wherein the plurality of paths of the first object is based a machine learning module updated in a cloud system, the machine learning module configured to learn from a variability rating associated with the first object, the variability rating based at least in part on a variance of historical activities between a predicted path and an actual path associated to the type of first 

As per claim 14 Ghafarianzadeh does not explicitly disclose
wherein the autonomous vehicle configured to execute the aggressive motion path is further responsive to detecting a pose of a leg of the first object. 
Morales teaches
wherein the autonomous vehicle configured to execute the aggressive motion path is further responsive to detecting a pose of a leg of the first object (see at least Morales, para. [0083-0087]: For the type of an animal that does not react to a warning by sound or light but may enter the traveling road of the vehicle, avoiding the animal by braking or steering is an efficient assistance mode.  More specifically, as schematically shown in FIG. 4B, the edge images a and b representing two legs are detected in the edge image when the object is a pedestrian (bipedal walking object) (figure in the middle), and the edge image ‘a’ representing the outline is detected when the object is a vehicle (figure on the right). On the other hand, the edge images a, b, c, d, and e of the four legs and the neck are detected when the object is a tetrapod (figure on the left). Therefore, it can be determined whether the image d of the moving object is a tetrapod animal by determining whether there are edge images a, b, c, d, and e of the four legs and the neck in the edge image S of the difference image.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of the autonomous vehicle configured to execute the aggressive motion path is further responsive to  of Morales in order to detect the possibility of collision (see at least Morales, para. [0003]).

As per claim 15 Ghafarianzadeh discloses
wherein the identification module determines whether the first object of the one or more objects is above a speed limit and is human driven or autonomous; and wherein the identification module determines whether the first object is associated with an unpredictable behavior based on an artificial intelligence labeled training data set (see at least Ghafarianzadeh, para. [0019-0020]: For example, the perception engine may detect an object in the environment and classify the object (e.g., passenger vehicle, semi-truck, pickup truck, human, child, dog, ball). The perception engine may also determine a track of the object (e.g., historical, current, and/or predicted heading, position, velocity, and/or acceleration of the object). The perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle, and determine that the sensor data indicates that a velocity of the detected vehicle does not exceed a predetermined threshold velocity (e.g., a sensed velocity of the vehicle is not greater than or equal to 0.1 meters per second or 0.05 meters per second). As used herein a vehicle may be, for example and without limitation, a means of physical transportation such as a passenger vehicle, a delivery truck, a bicycle, a drone for transporting objects, etc. & para. [0030-0034]:  For example, the table below illustrates an example of feature values 210 determined by the perception engine that correspond to features upon which the BV ML may rely on to determine the probability that the stationary vehicle 208 is a blocking vehicle. In the example given, some feature values 210 were either not determined by the perception engine or were not applicable or available from the sensor data (i.e., “Blocked by Another Object,” “Other Object Behavior”). Some of these features, and others, are discussed in regards to FIGS. 3A-3F. ).

As per claim 17 Ghafarianzadeh discloses
wherein the first object is a separate autonomous vehicle; wherein the autonomous vehicle is configured to be guided by the autonomous vehicle; and wherein the autonomous vehicle is configured for vehicle to vehicle communication including communication of at least one path between the autonomous vehicle and the separate autonomous vehicle over a wireless connection (see at least Ghafarianzadeh, para. [0066-0073]: In various implementations, the network interface 410 may support communication via wireless general data networks, such as a Wi-Fi network, and/or telecommunications networks, such as, for example, cellular communication networks, satellite networks, and the like.; the sensor data discussed herein may be received at a first vehicle and transmitted to a second vehicle. In some examples, sensor data received from a different vehicle may be incorporated into the feature values determined by the perception engine. For example, the sensor data received from the first vehicle may be used to fill in a feature value that was unavailable to the second vehicle and/or to weight feature values determined by the second vehicle from sensor data received at the second vehicle.; perception engine 426 may be configured to predict more than an object trajectory of one or more objects. For example, the perception engine 426 may be configured to predict multiple object trajectories based on, for example, probabilistic determinations or multi-modal distributions of predicted positions, trajectories, and/or velocities associated with an object.).

As per claim 18 Ghafarianzadeh discloses
(see at least Ghafarianzadeh, Fig. 2 & para. [0032]: In some examples, the autonomous vehicle 204 may attempt to determine feature values 210 for at least a subset of possible features for which the BV ML model is configured. For example, the table below illustrates an example of feature values 210 determined by the perception engine that correspond to features upon which the BV ML may rely on to determine the probability that the stationary vehicle 208 is a blocking vehicle. In the example given, some feature values 210 were either not determined by the perception engine or were not applicable or available from the sensor data & para. [0040-0041]: the perception engine may have output an indication that the stationary vehicle 208 is a blocking vehicle. Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 222 that causes the autonomous vehicle 204 to merge into another lane. In some examples, the perception engine may additionally provide a classification of blocking vehicle to the planner (e.g., police car, meter reader vehicle, delivery vehicle). In some examples, the classification may be a semantic label. This semantic label may be included as one of the feature values. In example scenario 220, the perception engine may have output an indication that the stationary vehicle 208 is not a blocking vehicle (i.e., the stationary vehicle 208 is a non-blocking stationary vehicle). Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane. & para. [0066-0073]).

Claims 4 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh, in view of Morales, in view of Halder, in view of US 2019/0096256A1 (“Rowell”), further in view of US 2020/0086854A1 (“Liu”).
As per claim 4 Ghafarianzadeh does not explicitly disclose
wherein the object trajectory module determines the likelihood of the first object staying on a at least one of the plurality of predicted paths based on a profile of the type of the first object associated with a historical corresponding behavior of staying on an anticipated path; and wherein the path planning module determines a new path for the autonomous vehicle that comprises of an increased distance between the autonomous vehicle and the first object when the historical corresponding behavior includes the unpredictability behavior and when a variability score above a threshold.
Rowell teaches
wherein the object trajectory module determines the likelihood of the first object staying on a at least one of the plurality of predicted paths based on a profile of the type of the first object associated with a historical corresponding behavior of staying on an anticipated path (see at least Rowell, para. [0021-0023]: the vehicle 100 may classify each of the objects into an object classification, which will be described below with reference to FIG. 2. Once the objects are classified, the vehicle 100 may predict a trajectory of each of the objects based on a behavior of the object determined from a model corresponding to the object classification. The details of predicting a trajectory will be described below with reference to FIGS. 3-8. Objects may be either in a non-obstacle position or an obstacle position. The non-obstacle position is a position that is not in the driving trajectory of the vehicle 100. For example, if an object is on the sidewalk, the object is in the non-obstacle position because the object is not in the driving trajectory (e.g., road) of the vehicle 100. & para. [0074-0076]: The one or more processors 102 predict a trajectory of the object based on behavior characteristics of the object determined from a model corresponding to the object classification. Thus, the one or more processors 102 may predict the trajectory of the pet as a trajectory in random direction or a trajectory toward a person nearby. As another example, if the object is classified as a vehicle, the one or more processors 102 predict the trajectory of the vehicle based on the behavior characteristics of the vehicle such as “following roads,” “making turn at intersection,” “following traffic rules,” etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of the object trajectory module determines the likelihood of the first object staying on a at least one of the plurality of predicted paths based on a profile of the type of the first object associated with a historical corresponding behavior of staying on an anticipated path of Rowell in order to effectively inform objects at issue (see at least Rowell, para. [0037]).
Liu teaches
wherein the path planning module determines a new path for the autonomous vehicle that comprises of an increased distance between the autonomous vehicle and the first object when the historical corresponding behavior includes the unpredictability behavior and when a variability score above a threshold (see at least Liu, para. [0011]: A computer in a host vehicle can identify one or more target vehicles and assess a threat of collision between the host and target vehicles. Based on the assessed threat, the computer can determine whether performing an intervention to change deceleration of the host vehicle can avoid a collision, and/or can notify a vehicle occupant or user of a recommended action, i.e., braking, steering, and/or accelerating, to avoid a collision. The computer is programmed to assess the threat of collision between host and target vehicles based on predicted lateral and longitudinal distances between the vehicles according to data including respective lengths, widths, and headings of host and target vehicles. Advantageously, a precise evaluation of a possible collision can be provided, and intervention or action to avoid the collision can be minimal, i.e., can include slowing, decelerating, or accelerating the host vehicle and/or steering the host vehicle to safely pass the target vehicle., para. [0017]: Data collectors 110 could also include sensors or the like for detecting conditions outside the host vehicle 101, e.g., medium-range and long-range sensors. For example, sensor data collectors 110 could include mechanisms such as radar, LIDAR, sonar, cameras or other image capture devices, that could be deployed to detect stationary and/or moving objects, including other vehicles, detect a speed, a direction and/or dimensions of an object such as another vehicle, measure a distance between the vehicle 101 and an object, para. [0036-0038]: A threat number TN is a numeric value that provides a relative likelihood of a collision between a host vehicle 101 and a target vehicle 201. For example, a threat number of zero could indicate no risk of collision between vehicles 101, 201, whereas a threat number greater than zero could indicate some risk of collision, the risk being greater the greater the threat number. A general threat number TN can be based on one or more constituent threat numbers, including an Acceleration Threat Number ATN and a Steering Threat Number STN.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of the path planning module determines a new path for the autonomous vehicle that comprises of an increased distance between the autonomous vehicle and the first object when the historical corresponding behavior includes the unpredictability behavior and when a variability score 

As per claim 16 Ghafarianzadeh does not explicitly disclose
wherein the object trajectory module determines the likelihood of the first object staying on a at least one of the plurality of predicted paths based on a profile of the type of the first object associated with a historical corresponding behavior of staying on an anticipated path; and wherein the path planning module determines a new path for the autonomous vehicle that comprises of an increased distance between the autonomous vehicle and the first object when the historical corresponding behavior includes the unpredictability behavior and when a variability score above a threshold in the profile exists.
Rowell teaches
wherein the object trajectory module determines the likelihood of the first object staying on a at least one of the plurality of predicted paths based on a profile of the type of the first object associated with a historical corresponding behavior of staying on an anticipated path (see at least Rowell, para. [0021-0023]: the vehicle 100 may classify each of the objects into an object classification, which will be described below with reference to FIG. 2. Once the objects are classified, the vehicle 100 may predict a trajectory of each of the objects based on a behavior of the object determined from a model corresponding to the object classification. The details of predicting a trajectory will be described below with reference to FIGS. 3-8. Objects may be either in a non-obstacle position or an obstacle position. The non-obstacle position is a position that is not in the driving trajectory of the vehicle 100. For example, if an object is on the sidewalk, the object is in the non-obstacle position because the object is not in the driving trajectory (e.g., road) of the vehicle 100. & para. [0074-0076]: The one or more processors 102 predict a trajectory of the object based on behavior characteristics of the object determined from a model corresponding to the object classification. Thus, the one or more processors 102 may predict the trajectory of the pet as a trajectory in random direction or a trajectory toward a person nearby. As another example, if the object is classified as a vehicle, the one or more processors 102 predict the trajectory of the vehicle based on the behavior characteristics of the vehicle such as “following roads,” “making turn at intersection,” “following traffic rules,” etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of the object trajectory module determines the likelihood of the first object staying on a at least one of the plurality of predicted paths based on a profile of the type of the first object associated with a historical corresponding behavior of staying on an anticipated path of Rowell in order to effectively inform objects at issue (see at least Rowell, para. [0037]).
Liu teaches
wherein the path planning module determines a new path for the autonomous vehicle that comprises of an increased distance between the autonomous vehicle and the first object when the historical corresponding behavior includes the unpredictability behavior and when a variability score above a threshold in the profile exists (see at least Liu, para. [0011]: A computer in a host vehicle can identify one or more target vehicles and assess a threat of collision between the host and target vehicles. Based on the assessed threat, the computer can determine whether performing an intervention to change deceleration of the host vehicle can avoid a collision, and/or can notify a vehicle occupant or user of a recommended action, i.e., braking, steering, and/or accelerating, to avoid a collision. The computer is programmed to assess the threat of collision between host and target vehicles based on predicted lateral and longitudinal distances between the vehicles according to data including respective lengths, widths, and headings of host and target vehicles. Advantageously, a precise evaluation of a possible collision can be provided, and intervention or action to avoid the collision can be minimal, i.e., can include slowing, decelerating, or accelerating the host vehicle and/or steering the host vehicle to safely pass the target vehicle., para. [0017]: Data collectors 110 could also include sensors or the like for detecting conditions outside the host vehicle 101, e.g., medium-range and long-range sensors. For example, sensor data collectors 110 could include mechanisms such as radar, LIDAR, sonar, cameras or other image capture devices, that could be deployed to detect stationary and/or moving objects, including other vehicles, detect a speed, a direction and/or dimensions of an object such as another vehicle, measure a distance between the vehicle 101 and an object, para. [0036-0038]: A threat number TN is a numeric value that provides a relative likelihood of a collision between a host vehicle 101 and a target vehicle 201. For example, a threat number of zero could indicate no risk of collision between vehicles 101, 201, whereas a threat number greater than zero could indicate some risk of collision, the risk being greater the greater the threat number. A general threat number TN can be based on one or more constituent threat numbers, including an Acceleration Threat Number ATN and a Steering Threat Number STN.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of the path planning module determines a new path for the autonomous vehicle that comprises of an increased distance between the autonomous vehicle and the first object when the historical .

Claims 7 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh, in view of Morales, in view of Halder, further in view of US 2013/0054128A1 (“Moshchuk”).
As per claim 7 Ghafarianzadeh does not explicitly disclose
wherein the autonomous vehicle is configured to make a lurching movement to indicate likely movement prior the autonomous vehicle moving on the aggressive motion path, and wherein the aggressive motion path is executed responsive to a communication with the first object by a remote cloud device.  
Moshchuk teaches
wherein the autonomous vehicle is configured to make a lurching movement to indicate likely movement prior the autonomous vehicle moving on the aggressive motion path, and wherein the aggressive motion path is executed responsive to a communication with the first object by a remote cloud device (see at least Moshchuk, para. [0024]: The vehicle dynamics measurement device(s) may measure driver input or vehicle dynamics parameters including lateral (i.e., angular or centripetal) acceleration, longitudinal acceleration, lateral jerk (e.g., rate of change of lateral acceleration, jolt, surge, lurch), longitudinal jerk, steering angle, steering torque, steering direction, yaw-rate, lateral and longitudinal velocity, wheel rotation velocity and acceleration, and other vehicle dynamics characteristics of vehicle 10. The measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information may be sent or transferred to system 100 via, for example, a wire link 40 (e.g., a controller area network (CAN) bus, Flex ray bus, Ethernet cable) or a wireless link. The measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information data may be used by system 100 or another system to calculate optimal or desired path curvature, optimal or desired vehicle path, and/or other parameters. & para. [0032-0033]: For example, a vehicle 10 may approach or encounter an object 202 (e.g., a vehicle, stationary object, or other obstacle of object or vehicle width 204) in the road. If vehicle 10 is within a predefined distance to the object 202 that poses a collision threat, within a predefined velocity range, and/or within a predefined acceleration range, system 100 or other systems associated with vehicle 10 may, for example, provide pre-collision preparation and/or warnings to the driver of vehicle 10. The warnings to driver of vehicle may be a signal, for example, an audible warning, a warning light or other form of warning. If the driver does not mitigate the collision threat, collision avoidance control system 100 may control vehicle 10, for example, through automated steering control, automated braking, and/or other controls or maneuvers in order to avoid obstacle 202 or mitigate the impact between vehicle 10 and object 202.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of an aggressive driving movement comprises of a lurching movement to indicate likely movement prior the autonomous vehicle moving on the aggressive path, and wherein the aggressive path is implemented responsive to a communication with the first object or when the autonomous vehicle is enabled to be controlled by a remote cloud device of Moshchuk in order to avoid obstacle 202 or mitigate the impact between vehicle 10 and object 202 (see at least Moshchuk, 

As per claim 19 Ghafarianzadeh does not explicitly disclose
wherein the autonomous vehicle is configured to make a lurching movement to indicate likely movement prior the autonomous vehicle moving on the aggressive motion path, and wherein the aggressive motion path is executed responsive to a communication with the first object by a remote cloud device.  
Moshchuk teaches
wherein the autonomous vehicle is configured to make a lurching movement to indicate likely movement prior the autonomous vehicle moving on the aggressive motion path, and wherein the aggressive motion path is executed responsive to a communication with the first object by a remote cloud device (see at least Moshchuk, para. [0024]: The vehicle dynamics measurement device(s) may measure driver input or vehicle dynamics parameters including lateral (i.e., angular or centripetal) acceleration, longitudinal acceleration, lateral jerk (e.g., rate of change of lateral acceleration, jolt, surge, lurch), longitudinal jerk, steering angle, steering torque, steering direction, yaw-rate, lateral and longitudinal velocity, wheel rotation velocity and acceleration, and other vehicle dynamics characteristics of vehicle 10. The measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information may be sent or transferred to system 100 via, for example, a wire link 40 (e.g., a controller area network (CAN) bus, Flex ray bus, Ethernet cable) or a wireless link. The measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information data may be used by system 100 or another system to calculate optimal or desired path curvature, optimal or desired vehicle path, and/or other parameters. & para. [0032-0033]: For example, a vehicle 10 may approach or encounter an object 202 (e.g., a vehicle, stationary object, or other obstacle of object or vehicle width 204) in the road. If vehicle 10 is within a predefined distance to the object 202 that poses a collision threat, within a predefined velocity range, and/or within a predefined acceleration range, system 100 or other systems associated with vehicle 10 may, for example, provide pre-collision preparation and/or warnings to the driver of vehicle 10. The warnings to driver of vehicle may be a signal, for example, an audible warning, a warning light or other form of warning. If the driver does not mitigate the collision threat, collision avoidance control system 100 may control vehicle 10, for example, through automated steering control, automated braking, and/or other controls or maneuvers in order to avoid obstacle 202 or mitigate the impact between vehicle 10 and object 202.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of the autonomous vehicle is configured to make a lurching movement to indicate likely movement prior the autonomous vehicle moving on the aggressive motion path, and wherein the aggressive motion path is executed responsive to a communication with the first object by a remote cloud device of Moshchuk in order to avoid obstacle 202 or mitigate the impact between vehicle 10 and object 202 (see at least Moshchuk, para. [0032]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh, in view of Morales, in view of Halder, in view of US 2018/0341822 (“Hovis”).
As per claim 8 Ghafarianzadeh does not explicitly disclose

Hovis teaches
further comprising a priority schema to determine which of the one or more objects to process as the first object (see at least Hovis, Fig. 7 &  para. [0079-0081]: From steps 612, 614, or 616, the object is assigned a detailed classification based on the new (n+1) or retained (n) classification level from a SDS tree. FIG. 7 shows an exemplary SDS tree 700 having a plurality of classification levels from a base level n=1 to a predetermined level where n=N. As the classification levels progress from a lower number toward N, the details in the classification of the object increase in fidelity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of a priority schema to determine which of the one or more objects to process as the first object of Hovis in order to further classify the branches in greater detail of the definition of the object (see at least Hovis, para. [0080]).

As per claim 9 Ghafarianzadeh discloses
wherein a first group of the one or more objects is enabled for object identification and a subset of the first group is enabled for object recognition (see at least Ghafarianzadeh, para. [0032]: At operation 208, the example process 200 may include determining feature values 210 based at least in part on the sensor data. In some examples, the feature values 210 may correspond to features specified by a blocking vehicle (BV) ML model. The BV ML model may be configured to determine a probability of whether the stationary vehicle 208 is a blocking vehicle based on feature values 210 determined by a perception engine of the autonomous vehicle 204. In some examples, the autonomous vehicle 204 may attempt to determine feature values 210 for at least a subset of possible features for which the BV ML model is configured.  & para. [0059]: In sum, the perception engine may determine one or more feature values (e.g., 15 meters from stationary vehicle to junction, “delivery truck,” green light, traffic flow data including the velocities of other detected vehicles and/or an indication of whether a velocity of the stationary vehicle is anomalous compared to all other vehicles, vehicles of a same lane, or another subset of detected vehicles) that correspond to feature(s) upon which the BV ML model has been trained.).

As per claim 10 Ghafarianzadeh discloses
wherein at least part of the object recognition is performed by the autonomous vehicle and at least part of the object recognition is performed by a cloud server and/or an edge computing device (see at least Ghafarianzadeh, para. [0072-0073]: The BV ML model 428 may include instructions stored on memory 406 that, when executed by the processor(s) 404, configure the processor(s) 404 to receive feature values associated with elements of the environment in which the vehicle system 402 exists, and determine a probability that the stationary vehicle is a blocking vehicle. The BV ML model 428 may include a decision tree(s), and/or deep learning algorithm(s), having nodes through which feature values may be pushed to determine and output. The perception engine 426 may transmit the probability that the stationary vehicle is a blocking vehicle to the planner 430 along with any other additional information that the planner 430 may use to generate a trajectory (e.g., object classifications, object tracks, vehicle pose). In some examples, the perception engine 426 and/or the planner 430 may additionally or alternatively transmit a blocking vehicle indication via the network interface 410 to the remote computing device 422 via network 424 and/or another vehicle 418 via network 420, based, at least in part, on the probability determined by the perception engine 426.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh, in view of Morales, in view of Halder, further in view of US 2017/0221283A1 (“Pal”).
As per claim 11 Ghafarianzadeh does not explicitly disclose
wherein a scoring system scores the one or more objects with a variability score when the one or more objects are present in an intersection with a history of accidents. 
Pal teaches
wherein a scoring system scores the one or more objects with a variability score when the one or more objects are present in an intersection with a history of accidents (see at least Pal, para. [0074-0077]: collecting traffic data. Traffic data can include any one or more of: accident data (e.g., number of accidents within a predetermined radius of the user, accident frequency, accident rate, types of accidents, frequency of accidents, etc.), traffic level, traffic laws (e.g., speed limit, intersection laws, turning laws), traffic lights, type of vehicular path (e.g., freeway, intersection, etc.), and/or other suitable traffic data.; Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), vehicle model data (e.g., model, age, accident history, mileage, repair history, etc.), light sensor data (e.g., associated with a user's mobile electronic device, etc.), and/or any other suitable contextual data. para. [0084]:  Block S130 can include calculating a vehicle braking profile and/or stopping distance from movement data (and/or from supplementary data). A vehicle braking profile can be calculated from vehicle deceleration over time. Stopping distance can be calculated from distance traveled between initiation of deceleration and a vehicle stopping. In another example, Block S130 can include identify or estimating an acceleration feature describing changes in vehicle acceleration (e.g., for use in determining an accident severity score in Block S160).  & para. [0146]: Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. For example, the method 100 can include determining an accident severity score based on a set of proximity features (e.g., extracted from proximity data collected at a vehicle proximity sensor) and the set of movement features; and selecting a personalized accident response action from a set of accident response actions, based on the accident severity score, and where the personalized accident response action is the accident response action.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of a scoring system scores the one or more objects with a variability score when the one or more objects are present in an intersection with a history of accidents of Pal in order to facilitate provision of an accident response action (see at least Pal, para. [0139]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh, in view of Morales, in view of Halder, in view of Pal, further in view of US 2018/0239361A1 (“Micks”).
As per claim 12 Ghafarianzadeh does not explicitly disclose

However Micks teaches
wherein the autonomous vehicle recognizes the one or more objects and increases a physical space from the identified one or more objects when the autonomous vehicle is in the intersection with a recent accident (see at least Micks, para. [0036-0037]:  For example, the transceiver 118 may receive signals from other vehicles. Receiving signals from another vehicle is referenced herein as vehicle-to-vehicle (V2V) communication. In one embodiment, the transceiver 118 may also be used to transmit information to other vehicles to potentially assist them in locating vehicles or objects. During V2V communication the transceiver 118 may receive information from other vehicles about their locations, previous locations or states, other traffic, accidents, road conditions, the locations of parking barriers or parking chocks, or any other details that may assist the vehicle and/or automated driving/assistance system 102 in driving accurately or safely.; Thus, the automated driving/assistance system 102 may be able to determine a distance from the infrastructure transceivers based on the time stamp and then determine its location based on the location of the infrastructure transceivers. In one embodiment, receiving or sending location data from devices or towers at fixed locations is referenced herein as vehicle-to-infrastructure (V2X) communication. V2X communication may also be used to provide information about locations of other vehicles, their previous states, or the like. For example, V2X communications may include information about how long a vehicle has been stopped or waiting at an intersection & para. [0047-0048]: For example, the vehicle 302, or a driver intent component 104 of the vehicle 302, may determine that a blinker for the vehicle 304 is off or on and may determine a direction (e.g., left or right) that corresponds to the blinker. The vehicle 302 may infer an intention of the driver of the vehicle 304 based on the state of the turn signal indicator. Based on the inferred intent, the vehicle 302 may slow down speed up, and/or turn to avoid a potential collision; the vehicle 302 may obtain information from a stored map, stored driving history, or from wireless signals. For example, an infrastructure transmitter 306 is shown near the road 300, which may provide specific positioning, environmental attribute details, or other information to the vehicle 302. As further examples, the vehicle 302 may receive information from other vehicles, such as vehicle 304, or from a wireless communication network, such as a mobile communication network. & para. [0074]: The driving maneuver may determine a driving path to avoid collision with the other vehicles in case they perform the predicted driving maneuvers. For example, the driving maneuver component 518 may determine whether to decelerate, accelerate, and/or turn a steering wheel of the parent vehicle. In one embodiment, the driving maneuver component 518 may determine a timing for the driving maneuver. For example, the driving maneuver component 518 may determine that a parent vehicle should wait at an intersection for a period of time because another vehicle is likely to proceed through the intersection during that time period.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of an aggressive path comprises of a smaller margin of error distance between the autonomous vehicle and the object and the second path that has a larger separable distance between the autonomous vehicle and the one or more objectsof Micks in order to assist the vehicle and/or automated driving/assistance system 102 in driving accurately or safely (see at least Micks, para. [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh, in view of Morales, in view of Halder, further in view of Micks.
As per claim 20 Ghafarianzadeh does not explicitly disclose
wherein the autonomous vehicle recognizes the one or more objects and increases a physical space from the identified one or more objects when the autonomous vehicle is in the intersection with a recent accident.
However Micks teaches
wherein the autonomous vehicle recognizes the one or more objects and increases a physical space from the identified one or more objects when the autonomous vehicle is in the intersection with a recent accident (see at least Micks, para. [0036-0037]:  For example, the transceiver 118 may receive signals from other vehicles. Receiving signals from another vehicle is referenced herein as vehicle-to-vehicle (V2V) communication. In one embodiment, the transceiver 118 may also be used to transmit information to other vehicles to potentially assist them in locating vehicles or objects. During V2V communication the transceiver 118 may receive information from other vehicles about their locations, previous locations or states, other traffic, accidents, road conditions, the locations of parking barriers or parking chocks, or any other details that may assist the vehicle and/or automated driving/assistance system 102 in driving accurately or safely.; Thus, the automated driving/assistance system 102 may be able to determine a distance from the infrastructure transceivers based on the time stamp and then determine its location based on the location of the infrastructure transceivers. In one embodiment, receiving or sending location data from devices or towers at fixed locations is referenced herein as vehicle-to-infrastructure (V2X) communication. V2X communication may also be used to provide information about locations of other vehicles, their previous states, or the like. For example, V2X communications may include information about how long a vehicle has been stopped or waiting at an intersection & para. [0047-0048]: For example, the vehicle 302, or a driver intent component 104 of the vehicle 302, may determine that a blinker for the vehicle 304 is off or on and may determine a direction (e.g., left or right) that corresponds to the blinker. The vehicle 302 may infer an intention of the driver of the vehicle 304 based on the state of the turn signal indicator. Based on the inferred intent, the vehicle 302 may slow down speed up, and/or turn to avoid a potential collision; the vehicle 302 may obtain information from a stored map, stored driving history, or from wireless signals. For example, an infrastructure transmitter 306 is shown near the road 300, which may provide specific positioning, environmental attribute details, or other information to the vehicle 302. As further examples, the vehicle 302 may receive information from other vehicles, such as vehicle 304, or from a wireless communication network, such as a mobile communication network. & para. [0074]: The driving maneuver may determine a driving path to avoid collision with the other vehicles in case they perform the predicted driving maneuvers. For example, the driving maneuver component 518 may determine whether to decelerate, accelerate, and/or turn a steering wheel of the parent vehicle. In one embodiment, the driving maneuver component 518 may determine a timing for the driving maneuver. For example, the driving maneuver component 518 may determine that a parent vehicle should wait at an intersection for a period of time because another vehicle is likely to proceed through the intersection during that time period.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ghafarianzadeh to incorporate the teaching of an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668